Fourth Court of Appeals
                                San Antonio, Texas
                                     January 19, 2018

                                   No. 04-17-00035-CV

                          Robert MEDINA and Christina Medina,
                                     Appellants

                                            v.

                                 Timothy K. BOWERS,
                                       Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-11752
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
       The appellants’ motion for extension of time to file reply brief is hereby GRANTED.
Time is extended to February 11, 2018.

                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court